DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 01 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “one of the metal conductors in one of the first or second routing layers is vertically over the silicon die.”  It is unclear and indefinite as to whether “the silicon die” is referring to the embedded silicon die or to silicon die.  For compact prosecution, it will be interpreted as the embedded silicon die.  Claims depending from the rejected claim above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 16-19 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (WO 2015/130264) in view of Haba (U.S. Pub. 2017/0170121) in view of Liu et al. (U.S. 2015/0028486) in view of Lin et al. (U.S. Pub. 2011/0285005).
Claim 1:  Deshpande et al. discloses an integrated circuit package, comprising: 
a package substrate (110; Fig. 1, page 3, line 31 – page 4, line 7); and
first and second integrated circuit dies (1701 and 1702, respectively; Fig. 1, page 3, line 31 – page 4, line 7) mounted on the package substrate (110), wherein the package substrate (110) comprises:
a silicon die (150; Fig. 1, page 3, line 31 – page 4, line 7) embedded within the package substrate (110), wherein the first integrated circuit die (1701) is coupled to the second integrated circuit die (1702) through the silicon die (150), wherein the silicon die (150) has a front side (upper side) that faces the first and second integrated circuit dies (1701 and 1702, respectively) and a back side (lower side) opposing the front side (upper side); 
a conductive structure (136 to the left that is formed in 1321; Fig. 1, page 4, lines 15-26) laterally adjacent to the silicon die (150);
a conductive path (136 on the left that is connected to 124; Fig. 1, page 4, lines 15-26) that is electrically coupled to the silicon die (150) from the back side (lower side) of the silicon die (150); and
a backside conductor (124; Fig. 1, page 3, line 31 – page 4, line 7) on which the silicon die (150) is mounted, wherein the conductive path (136 on the left that is connected to 124) is connected to the backside conductor (124), and wherein the backside conductor (124) is configured to provide a power supply voltage (page 5, lines 9-26) to the first and second integrated circuit dies (1701 and 1702, respectively).
Deshpande et al. appears not to explicitly disclose the backside conductor extends laterally beyond the silicon die.
Haba, however, discloses the backside conductor (see annotated Fig. 3 below) extends laterally beyond the die (100’; Fig. 3, paragraph 26) in order provide power to the dies (paragraph 26).


    PNG
    media_image1.png
    327
    782
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Deshpande et al. with the disclosure of Haba to have made the backside conductor extends laterally beyond the silicon die in order to provide power to the dies.
Deshpande et al. in view of Haba appears not to explicitly disclose a plurality of conductive vias beneath the backside conductor, wherein the backside conductor couples a first one and a second one of the plurality of conductive vias.
Liu et al., however, discloses a plurality of conductive vias (110; Fig. 1, paragraph 27) beneath the backside conductor (104b; Fig. 3o, paragraph 22), wherein the backside conductor (104b) couples a first one and a second one of the plurality of conductive vias (110).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Deshpande et al. in view of Haba with the disclosure of Liu et al. to have made a plurality of conductive vias beneath the backside conductor, wherein the backside conductor couples a first one and a second one of the plurality of conductive vias in order to provide electrical paths within the device.
Deshpande et al. in view of Haba in view of Liu et al. appears not to explicitly disclose a plurality of routing layers, each of the plurality of routing layers formed over and covering the silicon die and over and covering the conductive structure, wherein each routing layer in the plurality of routing layers comprises metal conductors in a solid dielectric material, and wherein one of the metal conductors in one of the plurality of routing layers is vertically over the silicon die and extends laterally beyond the silicon die.
Lin et al., however, discloses a plurality of routing layers (dielectric layers and electrical connection structures in 317, and 313; Fig. 3; paragraphs 25 and 43), each of the plurality of routing layers (dielectric layer and electrical connection structure in 317, and 313) formed over and covering a silicon die (350; Fig. 3, paragraph 43) and covering the conductive structure (315; Fig. 3, paragraph 43), wherein each routing layer (dielectric layer and electrical connection structure in 317, and 313) in the plurality of routing layers (dielectric layers and electrical connection structures in 317, and 313) comprises metal conductors (electrical connection structures in 317) in a solid dielectric material (dielectric layers in 317, and 313) , and wherein one of the metal conductors (horizontal electrical connection structure on the right and in the middle, that is in 317) in one of the plurality of routing layers (dielectric layers and electrical connection structures in 317) is vertically over the silicon die (350) and extends laterally beyond the silicon die (350).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Deshpande et al. in view of Haba in view of Liu et al. with the disclosure of Lin et al.  to have made a plurality of routing layers, each of the plurality of routing layers formed over and covering the silicon die and over and covering the conductive structure, wherein each routing layer in the plurality of routing layers comprises metal conductors in a solid dielectric material, and wherein one of the metal conductors in one of the plurality of routing layers is vertically over the silicon die and extends laterally beyond the silicon die in order to effectively route electrical signals within the device.
Claim 10:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the integrated circuit package of claim 1 and Deshpande et al. further discloses the silicon die (150) comprises: a plurality of through-silicon vias (160; Fig. 1, page 5, lines 9-26) that extend from the back side (lower side) to the front side (upper side) of the silicon die (150).
Claim 16:  Deshpande et al. discloses circuitry in Fig. 1, comprising:
a package substrate (110; Fig. 1, page 3, line 31 – page 4, line 7) that includes an embedded silicon die (150; Fig. 1, page 3, line 31 – page 4, line 7);
a conductive structure (136 to the left that is formed in 1321; Fig. 1, page 4, lines 15-26) in the package substrate (110) and laterally adjacent to the embedded silicon die (150);
a first integrated circuit die (1701; Fig. 1, page 3, line 31 – page 4, line 7) mounted on the package substrate (110); and
a second integrated circuit die (1702; Fig. 1, page 3, line 31 – page 4, line 7) mounted on the package substrate (110), wherein the silicon die (150) has a front side (upper side) that faces the first and second integrated circuit dies (1701 and 1702, respectively) and a back side (lower side) that opposes the front side (upper side), and wherein the silicon die (150) receives power from its back side (lower side) (page 5, lines 9-26), wherein the package substrate (110) further comprises:
a first contact pad (124 on the left; Fig. 1, page 3, line 31 – page 4, line 7) formed at the back side of the silicon die (150); and
a second contact pad (124 on the right; Fig. 1, page 3, line 31 – page 4, line 7) formed at the back side of the silicon die (150),
wherein the embedded silicon die (150) is at least partially surrounded by an empty cavity (112; Fig. 1, page 3, line 31 – page 4, line 7). 
Deshpande et al. appears not to explicitly disclose a backside conductor that is directly connected to the first and second contact pads and that extends beyond an edge of the silicon die, wherein the embedded silicon die is mounted on the backside conductor, and wherein the backside conductor extends laterally beyond the silicon die.
Haba, however, discloses a backside conductor (see annotated Fig. 3 above) that is directly connected to the first and second contact pads (see annotated Fig. 3 above) and that extends beyond an edge of the silicon die (100’; Fig. 3, paragraph 26), wherein the embedded silicon die (100’) is mounted on the backside conductor, and wherein the backside conductor extends laterally beyond the silicon die (100’) in order provide power to the dies (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Deshpande et al. with the disclosure of Haba to have made a backside conductor that is directly connected to the first and second contact pads and that extends beyond an edge of the silicon die, wherein the embedded silicon die is mounted on the backside conductor, and wherein the backside conductor extends laterally beyond the silicon die in order provide power to the dies.  
Deshpande et al. in view of Haba appears not to explicitly disclose a plurality of conductive vias beneath the backside conductor, wherein the backside conductor couples a first one and a second one of the plurality of conductive vias.
Liu et al., however, discloses a plurality of conductive vias (110; Fig. 1, paragraph 27) beneath the backside conductor (104b; Fig. 3o, paragraph 22), wherein the backside conductor (104b) couples a first one and a second one of the plurality of conductive vias (110).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Deshpande et al. in view of Haba with the disclosure of Liu et al. to have made a plurality of conductive vias beneath the backside conductor, wherein the backside conductor couples a first one and a second one of the plurality of conductive vias in order to provide electrical paths within the device.
Deshpande et al. in view of Haba in view of Liu et al. appear not to explicitly disclose a first routing layer formed over the embedded silicon die and over the conductive structure, wherein the first routing layer has a solid portion covering the empty cavity and a lateral edge of the embedded silicon die, wherein the first routing layer comprises metal conductors in a first dielectric material; and a second routing layer on the first routing layer, the second routing layer formed over the embedded silicon die and over the conductive structure, wherein the second routing layer comprises metal conductors in a second dielectric material, and wherein one of the metal conductors in one of the first or second routing layers is vertically over the embedded silicon die and extends laterally beyond the embedded silicon die.
Lin et al., however, discloses a first routing layer (lower horizontal electrical connection structures within dielectric layers, that are in 317; Fig. 3; paragraphs 25 and 43) formed over the embedded silicon die (350; Fig. 3, paragraph 43) and over the conductive structure (315; Fig. 3, paragraph 43), wherein the first routing layer (lower horizontal electrical connection structures within dielectric layers, that are in 317) has a solid portion (lower horizontal electrical connection structures within dielectric layers, that are in 317) covering the empty cavity (cavity in which 350 is in) and a lateral edge (lateral edge of 350) of the embedded silicon die (350), wherein the first routing layer (lower horizontal electrical connection structure within dielectric layers, that are in 317) comprises metal conductors (lower horizontal electrical connection structures, that are in 317) in a first dielectric material (dielectric layers in which the lower horizontal electrical connection structures are in); and a second routing layer (middle horizontal electrical connection structures within dielectric layers, that are in 317; Fig. 3, paragraphs 25 and 43) on the first routing layer (lower horizontal electrical connection structures within dielectric layers, that are in 317), the second routing layer (middle horizontal electrical connection structures within dielectric layers, that are in 317) formed over the embedded silicon die (350) and over the conductive structure (315), wherein the second routing layer (middle horizontal electrical connection structures within dielectric layers, that are in 317) comprises metal conductors (middle horizontal electrical connection structures, that are in 317) in a second dielectric material (dielectric layers in which the middle horizontal electrical connection structures are in) , and wherein one of the metal conductors (horizontal electrical connection structure on the right and in the middle, that is in 317) in one of the first or second routing layers (lower or middle horizontal electrical connection structures within dielectric layers, that are in 317) is vertically over the embedded silicon die (350) and extends laterally beyond the embedded silicon die (350).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Deshpande et al. in view of Haba in view of Liu et al. with the disclosure of Lin et al. to have made a first routing layer formed over the embedded silicon die and over the conductive structure, wherein the first routing layer has a solid portion covering the empty cavity and a lateral edge of the embedded silicon die, wherein the first routing layer comprises metal conductors in a first dielectric material; and a second routing layer on the first routing layer, the second routing layer formed over the embedded silicon die and over the conductive structure, wherein the second routing layer comprises metal conductors in a second dielectric material, and wherein one of the metal conductors in one of the first or second routing layers is vertically over the embedded silicon die and extends laterally beyond the embedded silicon die in order to effectively route electrical signals within the device.  
Claim 17:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the circuity of claim 16 and Deshpande et al. further discloses a printed circuit board (302; Fig. 5; page 9, lines 20-25), wherein the package substrate (110) is mounted on the printed circuit board (302).
The recitation “the silicon die receives the power from the printed circuit board” has been considered and determined to be functional language, making the claim scope not distinguish over a silicon die capable of the functional language recitation.  See M.P.E.P. § 2114, and precedents cited therein.
Claim 18:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the circuity of claim 16 and Deshpande et al. further discloses the package substrate (110) further comprises:
a third contact pad (156; Fig. 1, page 4, line 27 – page 5, line 8) on the first side of the silicon die (150);
a first via (160; Fig. 1; page 5, lines 9-26) that is directly connected to the third contact pad (156) and that has a first diameter; and
a second via (136 on the right that is connected to 124; Fig. 1; page 4, lines 15-26) that is coupled to the second contact pad (124) and that has a second diameter that is different than the first diameter.
Claim 19:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the circuity of claim 18 and Deshpande et al. further discloses the second diameter is greater than the first diameter (Fig. 1).
Claim 26:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the integrated circuit package of claim 1 and Lin et al. further discloses wherein at least one routing layer (dielectric layers and electrical connection structures in 317) in the plurality of routing layers (dielectric layers and electrical connection structures in 317, and 313) has a solid portion covering a corner of the silicon die (350) (Fig. 3).
Claim 27:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the integrated circuit package of claim 1 and Lin et al. further discloses wherein at least one routing layer (dielectric layers and electrical connection structures in 317) in the plurality of routing layers (dielectric layers and electrical connection structures in 317, and 313) has a solid portion in direct contact with a lateral edge (top edge) of the silicon die (350) (Fig. 3).
Claim 28:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the integrated circuit package of claim 1 and Lin et al.  further discloses wherein the silicon die (350) has an upper surface (upper surface of 350) protruding into at least one routing layer (313) in the plurality of routing layers (dielectric layers and electrical connection structures in 317, and 313) (Fig. 3).
Claim 29:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the circuity of claim 16 and Lin et al. further discloses an additional routing layer (upper horizontal electrical connection structures within dielectric layers, that are in 317; Fig. 3; paragraphs 25 and 43) formed over the first routing layer (lower horizontal electrical connection structures within dielectric layers, that are in 317), wherein the first routing layer (lower horizontal electrical connection structures within dielectric layers, that are in 317) and the additional routing layer (upper horizontal electrical connection structures within dielectric layers, that are in 317) each include routing paths (vertical electrical connection structures that are in 317) formed in solid dielectric material (dielectric material in which the vertical electrical connection structures are in) (Lin et al., prima facie case of obviousness as stated above).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. as applied to claim 1, and further in view of Zhang et al. (U.S. Pub. 2015/0279817). 
Claim 5:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. discloses the integrated circuit package of claim 1.  
Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. appears not to explicitly disclose the package substrate further comprises: a patterned adhesive layer interposed between the silicon die and the backside conductor.
Zhang et al., however, discloses an adhesive layer (175; Fig. 1, paragraph 16) interposed between a silicon die (180; Fig. 1; paragraph 16) and a backside conductor (140A; Fig. 1; paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. with the disclosure of Zhang et al. to have provided an adhesive layer between a silicon die and a backside conductor in order to have better adhesion between the silicon die and the backside conductor.
Claim 6:  Since Deshpande et al. discloses the package substrate further comprises: a conductive pad (124; page 3, line 31 – page 4, line 7) that is formed at the back side (lower side) of the silicon die (150), Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. in view of Zhang et al. would disclose the integrated circuit package of claim 5, wherein the package substrate further comprises: the conductive pad is surrounded by the patterned adhesive layer.
Claim 7:  Deshpande et al. in view of Haba in view of Liu et al. in view of Lin et al. in view of Zhang et al. discloses the integrated circuit package of claim 6 and Deshpande et al. further discloses the silicon die (150) comprises: a conductive routing trace (254; Fig. 2F; page 7, lines 14-18); and a microvia (160; Fig. 2F; page 7, lines 14-18) that is coupled between the conductive routing trace (254) and the conductive pad (124).

Allowable Subject Matter
Claims 8 and 21-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the conductive layer incudes a plurality of conductive regions that are electrically isolated from one another, wherein a first conductive region in the plurality of conductive regions provides a first power supply voltage to only the first integrated circuit die, wherein a second conductive region in the plurality of conductive regions provides a second power supply voltage to only the second integrated circuit die, wherein a third conductive region in the plurality of conductive regions provides a third power supply voltage to both the first and second integrated circuit die, and wherein the first, second and third conductive regions comprise adjacent lateral strips of conductive material when viewed from above the package substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10, 16-19 and 26-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815